Citation Nr: 0001470	
Decision Date: 01/18/00    Archive Date: 01/27/00

DOCKET NO.  98-02 108A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to service connection for anisoscoria of the 
right pupil on a secondary basis.

2.  Entitlement to service connection for a psychiatric 
disability on a secondary basis.

3.  Entitlement to an effective date earlier than November 1, 
1996 for a total rating based upon individual unemployability 
due to service-connected disabilities.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John J. Crowley, Counsel


INTRODUCTION

The veteran served on active duty from February 1983 to July 
1995.  

This matter is clearly before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO).  Since the 
veteran's discharge from active service in July 1995, he has 
filed a series of claims.  Accordingly, one of the matters 
the Board must address is which issue or issues are properly 
before it at this time.  Under the provisions of 38 U.S.C.A. 
§ 7105(a) (West 1991), an appeal to the Board must be 
initiated by a notice of disagreement and completed by a 
substantive appeal after a statement of the case is furnished 
to the veteran.  In essence, the following sequence is 
required: There must be a decision by the RO, the veteran 
must express timely disagreement with the decision, VA must 
respond by explaining the basis of the decision to the 
veteran, and finally the veteran, after receiving adequate 
notice of the basis of the decision, must complete the 
process by stating his argument in a timely-filed substantive 
appeal.  See 38 C.F.R. §§ 20.200, 20.201, 20.202, and 20.203 
(1999).

In a statement of the case issued in January 1998, service 
connection for anisoscoria of the right pupil (claimed as 
enlargement of the right eye) as secondary to the service-
connected disability of the cervical spine (a "secondary 
basis") and entitlement to service connection for depression 
(hereinafter referred to as a psychiatric disability) 
secondary to service-connected surgeries involving the 
cervical and lumbar spines was issued by the RO.  The veteran 
submitted a timely substantive appeal in January 1998.  At 
that time, he raised two other issues:  (1) entitlement to 
service connection for a thoracic outlet syndrome; and 
(2) entitlement to "retroactivity" of unemployability to 
July 1995.  

Service connection for a thoracic outlet syndrome was awarded 
by the RO in a hearing officer decision issued in April 1998.  
Accordingly, this issue is not before the Board at this time.  
See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).  A 
statement of the case on the issue of entitlement to an 
effective date earlier than November 1, 1996, for a total 
rating based on individual unemployability due to service-
connected disabilities was issued by the RO in December 1998.  
A timely substantive appeal was received in January 1999.  
Accordingly, this issue is also before the Board at this 
time.  


FINDINGS OF FACT

1.  The claim of entitlement to service connection 
anisoscoria of the right pupil as secondary to a service-
connected disability is not meritorious on its own or capable 
of substantiation.  

2.  There is competent medical evidence that demonstrates a 
psychiatric disability associated with the veteran's service-
connected neck and back disabilities.  

3.  The veteran filed his initial claim for VA compensation 
in July 1995.  At that time, the veteran indicated that he 
was not employed and reported numerous disabilities, 
including a psychiatric disability.  

4.  Since July 1995, the veteran has been service connected 
for degenerative disc disease with traumatic arthritis of the 
cervical spine (status post diskectomy and laminectomy with 
radiculopathy and cervical fusion), degenerative disc disease 
of the lumbar spine with a diskectomy, a left thoracic outlet 
syndrome with a left first rib resection, chronic eczematous 
dermatitis of the hands and feet, acne, the residuals of a 
fracture to the sesamoid bone of the left foot, the residuals 
of a sebaceous cyst of the posterior neck, hemorrhoids, and 
traumatic arthritis of the thoracic spine.  The veteran was 
later awarded service connection for tension headaches from 
January 31, 1997, and a scar associated with the residuals of 
a bone graft from July 26, 1996.  

5.  The RO has awarded the veteran a temporary total 
disability evaluation for convalescence purposes resulting 
from treatment of the service-connected disabilities from 
July 26, until November 1, 1996.  The veteran was also 
awarded a temporary total disability evaluation for 
convalescent purposes from December 8, 1996, until 
February 1, 1997, also due to treatment of service-connected 
disabilities.  

6.  The veteran's service-connected back and neck 
disabilities from his discharge from active service in July 
1995 have prevented him from obtaining or maintaining gainful 
employment.  


CONCLUSIONS OF LAW

1.  The claim of entitlement to service connection for 
anisoscoria of the right pupil as secondary to a service-
connected condition is not well grounded.  38 U.S.C.A. § 5107 
(West 1991).  

2.  The claim of entitlement to service connection for a 
psychiatric disability as secondary to a service-connected 
condition is well grounded.  38 U.S.C.A. § 5107 (West 1991).  

3.  A psychiatric disability was caused or aggravated by a 
service-connected disability.  38 U.S.C.A. §§ 1110, 1131, 
5107 (1991); 38 C.F.R. §§ 3.303, 3.304 and 3.310(a) (1999).  

4.  The criteria for a total rating based on unemployability 
due to the veteran's service-connected disabilities from 
July 18, 1995, is warranted.  38 U.S.C.A. §§ 5107, 5110 (West 
1991); 38 C.F.R. § 3.400 (1999). 

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Entitlement to Service Connection for Anisoscoria of the
Right Pupil on a Secondary Basis.

The threshold question is whether the veteran has presented 
evidence of a well-grounded claim.  The U.S. Court of Appeals 
for Veterans Claims (Court) has defined a well-grounded claim 
as a claim which is plausible, that is meritorious on its 
own, or is capable of substantiation.  If he has not filed 
such a claim, the appeal must fail.  38 U.S.C.A. § 5107(a); 
Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  The United 
States Court of Appeals for the Federal Circuit has affirmed 
the principle that if an appellant fails to submit a well-
grounded claim, the VA is under no duty to assist in any 
further development of the claim.  Epps v. Gober, 126 F.3d 
1464 (Fed. Cir. 1997). 

In order for a claim to be well grounded, there must be a 
current disability that is related to an injury or disease 
that was present during service.  Rabideau v. Derwinski, 
2 Vet. App. 141, 143 (1992).  Case law provides that although 
a claim need not be conclusive to be well grounded it must be 
accompanied by evidence.  A claimant must submit some 
supporting evidence that justifies a belief by a fair and 
impartial individual that the claim is plausible.  Dixon v. 
Derwinski, 3 Vet. App. 261, 262 (1992); Tirpak v. Derwinski, 
2 Vet. App. 609, 611 (1992).

Where the determinative issue involves a question of medical 
diagnosis or medical causation, competent medical evidence is 
required to establish a well-grounded claim.  Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993).  Where the determining 
issue is a question of medical diagnosis or medical 
causation, lay assertions cannot constitute evidence to 
render a claim well grounded under 38 U.S.C.A. § 5107(a).  If 
no cognizable evidence is submitted to support the claim, the 
claim cannot be well grounded.  

The Court has held that, in general, a claim for service 
connection is well grounded when three elements are 
satisfied.  First, there must be competent evidence of a 
current disability (a medical diagnosis).  Second, there must 
be evidence of an occurrence or aggravation of a disease or 
injury incurred in service (lay or medical evidence).  Third, 
there must be a nexus between the in-service injury or 
disease and the current disability (medical evidence).  
Caluza v. Brown, 7 Vet. App. 498 (1995).  The Court has 
further held that the second and third elements of a well-
grounded claim for service connection can also be satisfied 
under 38 C.F.R. § 3.303(b) (1999) by (a) evidence that a 
condition was "noted" during service or an applicable 
presumption period; (b) evidence showing post-service 
continuity of symptomatology; and (c) medical or, in certain 
circumstances, lay evidence of a nexus between the present 
disability and post-service symptomatology.  See 38 C.F.R. 
§ 3.303(b); Savage v. Gober, 10 Vet. App. 488, 495-97 (1997).  
Alternatively, service connection may be established under 
38 C.F.R. § 3.303(b) by evidence of (i) the existence of a 
chronic disease in service or during an applicable 
presumption period and (ii) present manifestations of the 
same chronic disease.  Ibid.  

In this case, the veteran does not contend that his alleged 
anisoscoria of the right pupil began during his active 
service.  Instead, the veteran contends that this disorder 
was caused by his the service-connected cervical spine 
disability.  A disability that is proximately due to or the 
result of a service-connected disease or injury shall be 
service connected.  38 C.F.R. § 3.310(a) (1999).

At a VA examination held in July 1997, the examiner indicated 
that the veteran appeared to have anisoscoria.  However, the 
examiner noted that it was "unclear" whether this was a new 
disorder or had been present.  The examiner stated, in 
pertinent part:  

Although this is reported as the right 
eye being larger than the left, which is 
in fact true, as we do not know the 
etiology of this, the [veteran] has had 
surgery on the left and for a left 
thoracic outlet syndrome with a removal 
of one rib, one must wonder if in fact 
the [veteran] had interruption of the 
sympathetic chain on the left which leads 
to a smaller pupil on the left and that 
the right is probably the normal pupil.  
Again, it is unclear if this is in fact a 
sequela to his surgery or if the 
[veteran] had this beforehand and it was 
never noted.  

The examiner does not indicate that there is a relationship 
between the alleged eye disorder and service or a service-
related disability.  Instead, the examiner notes that there 
was no sequela of anisoscoria that would be damaging to the 
veteran (i.e., any headaches or visual problems).  

In this case, the veteran has failed to provide any medical 
evidence or medical opinion that his service-connected 
disability or disabilities has caused the anisoscoria, if 
any, of the right pupil.  Even with careful consideration of 
the VA examiner's opinion cited above, the Board finds no 
medical opinion that associates the eye disability to service 
or a service related disability.

In his January 1998 substantive appeal, he indicated that his 
anisoscoria of the right pupil and headaches (he veteran is 
currently service connected for headaches) were an "after 
effect" from his spine surgery that he had at a VA hospital 
in July 1996.  He believed this fact was documented in his 
medical records.  A review of the medical evidence of record, 
including medical records from July 1996, fails to provide a 
medical opinion that associates the anisocoria of the right 
pupil with either a service-connected disability or treatment 
for a service-connected disability.  

In making this determination, the Board has considered 
38 U.S.C.A. § 1151 (1991) and the Supreme Court determination 
in Brown v. Gardner, 115 S.Ct. 552 (1994).  However, even 
taking into consideration 38 U.S.C.A. § 1151 prior to 
October 1, 1997, before 38 U.S.C.A. § 1151 was amended by 
Congress, the veteran has failed to provide any medical 
evidence which would support the conclusion that treatment of 
his service-connected disabilities caused the pupil disorder.  
In a VA examination in November 1996, no reference was made 
to this disability.  In a series of VA evaluations, no 
reference was made to this condition.  Accordingly, as no 
competent medical evidence has been provided to associate the 
alleged pupil disorder with either a service-connected 
condition or treatment for a service-connected condition, the 
claim is not well grounded as a matter of law.  

The Court has made clear that a lay party is not competent to 
provide probative evidence as to matters requiring expertise 
derived since specialized medical knowledge, skill, 
expertise, training, or education.  Espiritu v. Derwinski, 
2 Vet. App. 492, 494-5 (1994).  Consequently, the veteran's 
lay medical assertions to the effect that he has some 
disability of the right pupil caused by either his service-
connected spine disability or treatment for the spine 
disability is neither competent nor probative of the issues 
in question.  While the veteran is competent to testify 
regarding the events that are alleged to have occurred, he is 
not competent to diagnose the etiology of his alleged pupil 
disorder or determine that this disability is the result of 
VA treatment for a service-connected disability.  

In Robinette v. Brown, 8 Vet. App. 69 (1995), the Court 
stated that if a claimant alleges the existence of medical 
evidence that, if true, would have made the claim plausible, 
the VA would be under a duty under U.S.C.A. § 5107(a), to 
advise him to submit such evidence to complete their 
application for benefits.  The Court has also held, however, 
that the obligation exists only in the limited circumstances 
where the veteran has referenced known and existing evidence.  
See Epps v. Brown, 9 Vet. App. 341, 344 (1996).  In this 
case, the veteran has indicated that his pupil disability was 
a result of VA hospital treatment in July 1996 and that he 
believed it was documented in his medical records.  Records 
regarding treatment of the veteran in July 1996 have been 
associated with the claims folder.  This medical evidence 
does not support this claim.  Consequently, the undersigned 
must find that neither the Board nor the RO is on notice of 
the existence of any evidence that exists that, if true, 
would make the claim plausible.  Accordingly, the claim must 
be denied.  






II.  Entitlement to Service Connection for a Psychiatric
Disability on a Secondary Basis.

Regarding the claim of entitlement to service connection for 
depression as secondary to his service-connected 
disabilities, the Board has found this claim to be well 
grounded as a matter of law.  In May 1997, Dennis Westin, 
M.D., reported that the veteran developed an adjustment 
disorder of adult life with depression related to the chronic 
neck pain from the injury and surgeries associated with his 
service-connected disabilities.  Further, in a June 1997 VA 
psychiatric evaluation, it was concluded that the veteran had 
chronic pain syndrome associated with his service-connected 
disorders.  Accordingly, the veteran has provided key medical 
nexus evidence associating the alleged psychiatric disorder 
to his service-connected disabilities, including treatment 
and pain associated with these disabilities.

Based on the medical evidence cited above, the Board finds 
the preponderance of the evidence supports the conclusion 
that the veteran suffers from a psychiatric disability 
associated with his service-connected disabilities, including 
both treatment and pain associated with these conditions.  In 
making this determination, the Board has noted a disagreement 
between health care providers as to whether he suffers from a 
chronic pain syndrome associated with the service-connected 
disabilities or depression associated with the service-
connected disabilities.  In any event, whether he suffers 
from a chronic pain syndrome or depression, the medical 
evidence of record clearly supports the conclusion that he 
suffers from some form of psychiatric disorder associated 
with his service-connected disabilities.  

The RO, within the January 1998 Statement of the Case, noted 
that pain disorders are to be associated with general medical 
conditions and are not considered a "mental disorder."  
However, throughout the veteran's treatment for his service-
connected disabilities, some form of psychiatric disorder has 
almost always been noted.  For example, in the June 1997 
neurological evaluation, it was reported that he appeared to 
be "severely depressed."  Outpatient treatment records have 
consistently noted treatment for chronic pain and depression.  
The chronic pain and depression have been consistently noted 
to be associated with the service-connected disabilities, 
including treatment for disabilities which have been ongoing 
since his discharge from active service.  Extensive 
difficulties associated with the veteran's service-connected 
disabilities have been indicated.  The Board finds this 
evidence supports the veteran's claim. The benefit of the 
doubt has ben resolved in the veteran's favor. 38 U.S.C.A. 
§ 5107.
 

III.  Entitlement to an Earlier Effective Date for
the Award of a Total Rating Based on Individual 
Unemployability
Due to Service-Connected Disabilities.

In this case, the RO has awarded the veteran a 50 percent 
evaluation for his service-connected disabilities from 
July 18, 1995, until July 26, 1996.  The veteran is then 
awarded a temporary total disability evaluation for 
convalescent purposes under 38 C.F.R. § 4.30 (1999) from 
July 26, 1996, until November 1, 1996.  On November 1, 1996, 
the veteran is awarded a 70 percent evaluation that exists 
only one month, until December 8, 1996, when he is again 
awarded a temporary total disability evaluation from 
December 8, 1996, until February 1, 1997.  The veteran was 
awarded individual unemployability from November 1, 1996.  
Accordingly, while the veteran has raised the issue of 
entitlement to an earlier effective date for the award of 
individual unemployability prior to November 1, 1996, the 
Board must note that he had effectively received a 
100 percent disability evaluation from July 26, 1996, when he 
was awarded a temporary total disability evaluation under 
38 C.F.R. § 4.30.  

The RO has correctly noted that it invited the veteran to 
file a claim for individual unemployability in August 1997.  
The claim was received in September 1997.  The basis for the 
conclusion that the veteran should be awarded a total rating 
based on individual unemployability due to his service-
connected disabilities from November 1, 1996, is unclear.  In 
a June 1998 rating determination, he was awarded individual 
unemployability from September 30, 1997, the date he filed 
his unemployability claim.  In a revised determination, the 
RO awarded the veteran individual unemployability from 
November 1, 1997.  This determination appears to be based 
solely on the fact that the veteran filed this claim in 
September 1997.  In the December 1998 Statement of the Case, 
it was noted the veteran first met the disability 
requirements for consideration of a total rating based upon 
individual unemployability on November 1, 1996.  However, the 
basis for this determination was not provided.  

As noted above, the veteran did not file a claim for 
individual unemployability due to a service-connected 
condition until September 30, 1997.  38 U.S.C.A. § 5110(a) 
provides:  

Unless otherwise specifically provided in 
this chapter, the effective date of an 
award based on an original claim, a claim 
reopened after final adjudication, or a 
claim for increase of compensation, 
dependency and indemnity compensation, or 
pension, shall be fixed in accordance 
with the facts found, but shall not be 
earlier than the date of receipt of the 
application thereof.  

In this case, the veteran filed a claim for individual 
unemployability on September 30, 1997.  However, the veteran 
also filed a claim for VA compensation in July 1995.  At this 
time, the veteran indicated numerous disabilities and also 
stated that he was unemployed.  More importantly, the veteran 
has disputed the evaluation of his service-connected 
disabilities since he filed this claim in July 1995.  A 
notice of disagreement to the March 1996 rating determination 
was received from the RO by the veteran in August 1996.  
Accordingly, the veteran has been in dispute regarding the 
evaluation of his service-connected disabilities since he 
filed this claim with the RO in July 1995.  Consequently, the 
Board must determine whether he may be awarded a 100 percent 
disability evaluation based on the disabilities awarded 
service connection in March 1996.  As stated by the Court, on 
a claim for an original or increased rating, the claimant 
will generally be presumed to be seeking the maximum benefit 
allowed by law and regulation.  AB v. Brown, 6 Vet. App. 35 
(1993).  

In March 1996, the RO awarded the veteran service connection 
for degenerative disc disease of the lumbar spine with a 
diskectomy, evaluated as 20 percent disabling, from July 18, 
1995, under 38 C.F.R. § 4.71a, Diagnostic Codes 5295 and 5293 
(1999).  The veteran also was awarded a 20 percent evaluation 
for degenerative disc disease and traumatic arthritis of the 
cervical spine with a postoperative diskectomy and 
laminectomy with radiculopathy on July 18, 1995, under 
38 C.F.R. § 4.71a, Diagnostic Codes 5290 and 5293 (1999).  He 
was also awarded noncompensable evaluations for traumatic 
arthritis of the thoracic spine, hemorrhoids, the residual 
excision of a sebaceous cyst, the residuals of a sesamoid of 
the left foot, acne, and chronic eczematous dermatitis of the 
hands and feet.  In his August 1996 notice of disagreement, 
the veteran contended that his mental condition warranted a 
"higher percentage rating."  While the veteran did not 
indicate unemployability at this time, he clearly indicated 
that he wished increased compensation for his service-
connected disabilities.  

In later rating determinations, the service-connected 
conditions were increased.  The veteran was awarded service 
connection for a left thoracic outlet syndrome with left 
first rib resection, found to be 20 percent disabling, from 
July 18, 1995, 100 percent disabling from December 8, 1996, 
and noncompensable from February 1, 1997, under 38 C.F.R. 
§ 4.124(a), Diagnostic Code 8519 (1999).  The instability in 
the veteran's condition is clearly indicated within the RO's 
determinations to award him a temporary total disability 
evaluation from July 26, 1996, until November 1, 1996, and 
then again from December 8, 1996, until February 1, 1997.  

In making this determination, the Board must consider the 
service medical records, which clearly indicate extensive 
treatment for the service-connected disabilities during his 
active service.  The service medical records also reveal 
extensive difficulties associated with the back and neck 
disorders.  The Board has also reviewed a determination of 
the Social Security Administration (SSA), which has 
determined the veteran was totally disabled on July 18, 1995.  
While a SSA decision with regard to unemployability is not 
controlling for purposes of VA adjudications, the decision is 
"pertinent" to a determination of the veteran's ability to 
engage in substantial gainful employment.  See Martin v. 
Brown, 4 Vet. App. 136, 140 (1993).  

Based on the medical evidence as a whole, the Board finds 
sufficient evidence to determine that the veteran was 
unemployable due to his service-connected disabilities at the 
time he filed his initial application for VA compensation in 
July 1995.  While the veteran may have not have met the 
scheduled criteria for such a total rating in 1995, the Board 
has considered extraschedular entitlement under 38 C.F.R. 
§ 3.321(b)(1).  The Board specifically finds that there was 
evidence that the Board considers credible and of significant 
probative weight to indicate that the service-related 
musculoskeletal disabilities impaired earning capacity by 
requiring frequent hospitalizations.  In Fanning v. Brown, 
4 Vet. App. 225, 229 (1993), the Court held that the Board 
was required to consider extraschedular entitlement under 
38 C.F.R. § 3.321(b)(1) where the record contains evidence 
that the disability required frequent hospitalizations and 
bed rest which interfere with employability.  This case 
clearly indicates both frequent hospitalizations and bed rest 
interfering with employability.  The Board must also consider 
the frequently noted and constant pain indicated both during 
service and following service.  See DeLuca v. Brown, 
8 Vet. App. 202 (1995).  The Board finds it implausible that 
the veteran could have obtained full-time meaningful 
employment following discharge from active service in July 
1995 after and during extensive treatment of his back 
disability both within service and during the critical period 
in question, July 1995 to December 1996.  The fact that the 
veteran raised the issue of service connection for a 
psychiatric disability during his initial claim for VA 
compensation in July 1995, and that this claim has been 
allowed, only supports this determination.  Accordingly, 
entitlement to an earlier effective date for the award of 
individual unemployability due to service-connected 
disabilities from July 18, 1995 is allowed.   
The benefit of the doubt has ben resolved in the veteran's 
favor. 38 U.S.C.A. § 5107.

ORDER

Entitlement to service connection for anisoscoria of the 
right pupil is denied.  

Entitlement to service connection for a psychiatric 
disability as secondary to a service-connected disorder is 
granted.  

Entitlement to an effective date of July 18, 1995, for the 
award of a total rating based on individual unemployability 
due to service-connected disabilities is granted, subject to 
the law and regulations governing the payment of monetary 
benefits.  


		
	WAYNE M. BRAEUER 
	Member, Board of Veterans' Appeals




 

